Citation Nr: 1402026	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  03-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected sinusitis and/or allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from decisions rendered by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2009, the Board issued a decision denying the claim of service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In April 2010, the parties to the appeal filed a Joint Motion for Remand ("joint motion").  That same month, the Court granted the motion and remanded the matter to the Board for action in accordance with the joint motion. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claim for service connection.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for bilateral hearing loss, to include as secondary to service-connected sinusitis and/or allergic rhinitis.  She is currently diagnosed as having bilateral hearing loss.  

The Veteran's service treatment records include a March 1984 separation examination report which contains audiologic test results and notes "Sinusitis/allergic rhinitis with associated headaches 2° to Eustachian dysfunction, controlled with meds; currently experiencing symptoms, under treatment, NCNS." The joint motion specifically instructed an examiner to "address all pertinent service medical records including the May 1984 separation examination."  

In its last remand dated in August 2013, the Board determined that an August 2011 examination report and a November 2012 Appeals Management Center (AMC) independent medical opinion, were both inadequate for adjudication purposes.  Specifically, the Board found that the August 2011 VA audiologist did not address the complete notations of the May 1984 separation examination report or address the significance, if any, of abnormal tympanometry findings on examination.  With respect to the November 2012 AMC opinion, the Board emphasized that it was unclear  from the report whether the physician was an ear, nose and throat (ENT) specialist.  Moreover, the Board found that the November 2012 AMC opinion report did not contain a discussion of the May 1984 separation examination report, and the findings made by the examiner essentially concurred with findings from prior examination reports (which had been deemed inadequate by both the Board and the parties of the joint motion).  In light of these inadequacies, the Board remanded the claim for further opinions from the November 2012 audiologist and from an ENT physician.  The Board did not indicate that further physical examination of the Veteran was warranted.

Thereafter, in a November 2013 report of contact, the AMC noted that the VA Medical Center had cancelled its request for an opinion as the remand instructions were too complex for an audiologist.   The report of contact indicated that an opinion from an ENT specialist would be more appropriate.  

In a report of contact dated in December 2013, it was noted that the Veteran had failed to report for a scheduled examination and that the AMC's attempt to find out why the Veteran had failed to report for the examination had been unsuccessful.  In a December 2013 Supplemental Statement of the Case (SSOC), the AMC continued to deny the Veteran's claim, citing to her failure to report for a scheduled examination.  However, as noted above, the Board's August 2013 remand directives requested further clarifying opinions from the specified examiners without reference to a physical examination.  While the record reflects that the remand instructions may be too complex for an audiologist, the requested opinion from an ENT physician has not been sought and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an opinion from a VA ENT specialist.  The examiner must review the claims file and all relevant electronic medical records.  

The VA ENT examiner should provide a supplemental opinion based upon a complete review of the Veteran's claims files, which includes, but is not limited to, a discussion of (1) the Veteran's May 1984 in-service examination report, to include the notation of "Sinusitis/allergic rhinitis with associated headaches 2° to Eustachian dysfunction, controlled with meds; currently experiencing symptoms, under treatment, NCNS," and (2) the abnormal tympanometry findings in the August 2011 VA examination.  The VA ENT examiner should provide an opinion as to the following: 

* Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's current hearing loss disability is due to or the result of the Veteran's active military service? 

* Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hearing loss disability is either (a) due to or (b) aggravated by either the service-connected sinusitis or allergic rhinitis? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  The rationale for all opinions expressed should be provided in a legible report.

2.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for bilateral hearing loss, to include as secondary to sinusitis and/or allergic rhinitis. If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

